Exhibit 10.14
 
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (this "Agreement") is being
entered into between PositiveID Corporation, a Delaware corporation (the
"Company") and Bryan D. Happ ("Employee") as of the date of Employee's execution
of this Agreement.
 
WHEREAS, the Company and Employee entered into an Employment and Non-Compete
Agreement dated September 30, 2011 (the "Employment Agreement");
 
WHEREAS, Employee has been employed by the Company since July 2011 and has been
Chief Financial Officer since August 2011;
 
WHEREAS, the Employment Agreement shall be terminated as provided below; and
 
NOW, THEREFORE, Employee and the Company agree as follows:
 
1.             Employee's Termination.


A.            Employee acknowledges the termination of his employment from any
and all positions within the Company or any of its subsidiaries or affiliates,
as an employee, director and officer, effective as of September 28, 2012 (the
"Separation Date").  Employee understands that, except as expressly provided in
this Agreement, he is giving up any right or claim to compensation or benefits
of employment with the Company beyond the Separation Date.


B.             Employee agrees that he has returned to the Company all property
(including keys, access cards, computer software, etc.) and documents (including
all copies of documents) which Employee obtained from the Company or from any of
its subsidiaries, affiliates, customers, or vendors. Notwithstanding the
foregoing, employee shall be entitled to retain his laptop computer and related
peripherals.
 
C.             Employee covenants that he will not make any malicious,
disparaging or false remarks about the Company.  Employee further agrees to
refrain from making any negative statements regarding the Company to any third
parties or any statements which could be construed as having or causing a
diminishing effect on the Company's reputation, goodwill or business. The
Company covenants that none of its officers or directors will make any
malicious, disparaging, or false remarks about Employee. The Company further
agrees to refrain from making any negative statements regarding Employee to any
third parties or any statements which could be construed as having or causing a
diminishing effect on Employee’s reputation.
 
2.             The Company's Obligations to Employee.


A.           The Company will pay to or provide to Employee the following:


i.              A payment of $404,423.16 (the "Compensation"), which is equal to
the amount of accrued and unpaid salary and bonus through September 7, 2012 in
the amount of $115,423.16 plus termination compensation representing one year of
salary and annualized bonus in the amount of $289,000 and which Compensation
shall be payable as follows:
 
 
 

--------------------------------------------------------------------------------

 


(1)           Of the Compensation, $100,000 will be paid in common stock of the
Company and $304,423.16 will be paid in cash.


(2)           The cash balance of $304,423.16 will be repaid as follows:


(a)           $3,700 per pay period on the normal bi-weekly Company payroll
cycle, commencing with the pay period ending October 5, 2012.  To the extent
that any cash obligation remains as of December 31, 2014, the remaining
obligation will be satisfied in full on December 31, 2014;


(b)           If the Company closes a secured debt transaction and the gross
proceeds of such transaction exceed $2.5 million and the Compensation has not
yet been paid in full, Employee will receive an accelerated payment of
$70,000.  To the extent the gross proceeds are less than $2.5 million, the
acceleration payment will be reduced pro rata.  For example, if the gross
proceeds are $2.0 million, Employee will receive an accelerated payment of
$56,000. Any such accelerated payment hereunder will be paid within five (5)
days of closing of the transaction. Notwithstanding the foregoing, no
accelerated payments will be due until at least $1.0 million of gross proceeds
has been received by the Company under a secured debt transaction, or series of
transactions;


(c)           If the Company receives proceeds from a debt transaction in
addition to the secured debt transaction referenced above, an equity transaction
(other than an equity line drawdown), an exclusive or non-exclusive license, a
joint venture investment, or any other strategic transaction or investment, and
the Compensation has not yet been paid in full, Employee will receive an
accelerated payment equal to 8% of any gross proceeds within five (5) days of
closing of the transaction.  Gross proceeds from any such additional debt
transaction will be calculated net of any debt repayments;


(d)           If the Company raises a cumulative $4.5 million of gross proceeds
from any sources (inclusive of subsections (b) and (c) herein), any remaining
Compensation owed to Employee will be paid in full within five (5) days of
closing of the transaction resulting in such cumulative proceeds; and


(e)           Cash payments hereunder will cease when the cumulative payments
have reached $304,423.16.
 
 
 

--------------------------------------------------------------------------------

 


ii.             COBRA Payments/Benefits.  For up to twelve (12) months following
the Separation Date, the Company agrees to pay the premiums for Employee’s
continued health and dental insurance coverage under the provisions of the
Comprehensive Omnibus Budget Reform Act (“COBRA”).  At the end of such
twelve-month period, Employee shall be solely responsible for making any
required COBRA payments to continue Employee’s health insurance
coverage.  Employee agrees that the Company’s obligation to make the payments
required by this Section 2(A)(ii) during the twelve-month period following the
Separation Date shall immediately terminate upon the date that Employee becomes
eligible under a comparable, employer-paid health and/or dental insurance plan
of Employee’s new employer.  For up to the earlier of  twelve (12) months
following the Separation Date or until such time as Employee becomes eligible
for such other comparable, employer-paid benefits from another employer, the
Company shall utilize its commercially reasonable efforts to obtain and
maintain, at its sole cost and expense, such other benefits, including group
term life, AD&D and disability insurance coverage consistent with the benefits
provided to other executives of the Company; provided, however, that the Company
shall not be required to provide and/or reimburse Employee for supplemental
long-term disability insurance coverage to Employee after December 31, 2012 if
the Company no longer offers such insurance to other executives after such date.


iii.            Exercisability of Stock Options.  The following outstanding
stock options currently held by Employee shall become immediately vested and
exercisable as of the Separation Date and remain exercisable for the life of the
options:
 
 
o
900,000 options granted on August 31, 2011 with an exercise price of $0.23 per
share;

 
 
o
150,000 options granted on April 24, 2012 with an exercise price of $0.07 per
share; and

 
 
o
1,350,000 options granted on June 6, 2012 with an exercise price of $0.04 per
share.

 


iv.            The $100,000 owed in stock will be settled through the issuance
of 5,000,000 shares of the Company’s common stock (price of $0.02 per share) on
the Separation Date.  Employee understands that the Chief Executive Officer may
be converting certain accrued and unpaid salary amounts owed to him during
2012.  To the extent that the price of the shares of the Company’s common stock
issued to the Chief Executive Officer in connection with such conversion is less
than $0.02 per share, Employee will receive additional shares of common stock
such that the $100,000 liability will have been settled at the same price as the
Chief Executive Officer of the Company.  The shares will be restricted shares,
and Employee agrees to vote those shares in accordance with the recommendation
of the Board of Directors on any matter validly brought before any annual or
special meeting of stockholders, or execute a written consent or consents if
stockholders of the Company are requested to vote their shares through the
execution of an action by written consent in lieu of any such annual or special
meeting of stockholders of the Company, for as long as Employee beneficially
owns such shares.
 
 
 

--------------------------------------------------------------------------------

 


B.            With the exception of any financial obligations of the Company
under that certain Indemnification Agreement between the Company and Employee
dated May 15, 2012 (the “Indemnification Agreement”), which remains in full
force and effect and is neither superseded, extinguished, compromised, nor
invalidated by this Agreement, the payments set forth in Section 2A of this
Agreement are the sole and exclusive financial obligations of the Company to
Employee under this Agreement or otherwise in connection with Employee's
employment or termination of his employment.


C.            The Company shall withhold from any payment or benefit under this
Section 2 of this Agreement any and all withholding taxes as are required by
applicable law, and to otherwise take all actions it believes necessary to
satisfy its obligations to pay such withholding taxes.


3.             Employee' release of the Company.
 
A.            Employee agrees to and hereby does freely, finally, fully and
forever release and discharge the "Company Releasees", consisting of the
Company, its subsidiary and affiliate corporations, and each of their respective
past and present parents, subsidiaries, affiliates, associates, owners,
directors, officers, employees, accountants, representatives, attorneys and all
persons acting by, through, under, or in concert with them, or any of them, from
any and all claims, charges, actions and causes of action of any kind or nature
that Employee once had or now has against the Company Releasees (hereinafter
called the "Claims"), including any and all claims arising out of his employment
with the Company, whether such claims are now known or unknown to Employee.  The
Claims released hereunder include, without limitation, any disputes with the
officers, employees and directors of the Company, any dispute concerning the
financial statements and related documents of the Company and any alleged
violation of any federal, state, or local statute or ordinance including without
limitation, Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act; the Civil Rights Act
of 1866, as amended; and the Employee Retirement and Income Security Act of
1974.  The Claims released do not include (i) any claims arising from events
occurring after Employee signs this Agreement and (ii) any claims which by law
may not be released by Employee, and (iii) any claims which Employee has against
the Company arising under the Indemnification Agreement. Moreover, this release
shall not apply to the Company's financial or other obligations hereunder or to
Employee's rights to indemnification under applicable law, the Indemnification
Agreement, and the Company's certificate of incorporation, bylaws, insurance
policies or other governing documents for claims brought against Employee
arising out of his services as an employee, representative, officer and/or
director of the Company.  Employee represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Claim that Employee may have against the Company Releasees or any of them.
 
 
 

--------------------------------------------------------------------------------

 
 
B.            Employee agrees and expressly acknowledges that this Agreement
includes a waiver and release of all claims which he has or may have under the
Age Discrimination in Employment Act of 1967, as amended ("ADEA").  The
following terms and conditions apply to and are part of the waiver and release
of the ADEA claims under this Agreement: (i) this Section 3B and this Agreement
are written in a manner calculated to be understood by him; (ii) the waiver and
release of claims under the ADEA contained in this Agreement does not cover
rights or claims that may arise after the date on which he signs this Agreement;
(iii) this Agreement provides for consideration in addition to anything of value
to which he is already entitled; (iv) Employee has been advised to consult an
attorney before signing this Agreement; (v) Employee has been granted twenty-one
days after he is presented with this Agreement to decide whether or not to sign
this Agreement and if he executes this Agreement prior to the expiration of such
period, he does so voluntarily and after having had the opportunity to consult
with an attorney and hereby waives the remainder of the twenty-one day period;
and (vi) Employee has the right to revoke this general release within seven days
of signing this Agreement and in the event this general release is revoked, this
Agreement will be null and void in its entirety.  If he wishes to revoke this
Agreement, Employee shall deliver written notice stating his intent to revoke
this Agreement to the Company (attention: Chief Executive Officer) on or before
5:00 p.m. on the seventh day after the date on which he signs this Agreement.
 
4.             Confidentiality.
 
A.            Employee agrees that, unless compelled by applicable law, Employee
will not at any time use or talk about, write about, disclose in any manner or
publicize the existence or terms of this Agreement or its negotiation,
execution, or implementation.
 
B.             Employee acknowledges that, except for information that from time
to time has been properly disclosed by the Company in public filings and
announcements and commercial dealings, the Company has or may have a legitimate
need for and/or interest in protecting the confidentiality of all information
and data pertaining to the business and affairs of the Company and its
subsidiaries, including without limitation, information and data relating
to: (i) research and development projects, (ii) information and data processing
technologies, and (iii) strategic and tactical plans and initiatives (all such
information and data, other than that which has been properly disclosed as
aforesaid, being hereinafter referred to as "Confidential
Information").  Employee also acknowledges that, in the course of his
employment, (i) he has participated in the development of Confidential
Information, (ii) he has been involved in the use and application of
Confidential Information for corporate purposes, and (iii) he otherwise has been
given access and entrusted with Confidential Information for corporate purposes.
 
C.             Employee agrees that at all times, he (i) shall continue to treat
the Confidential Information as proprietary to the Company, and (ii) shall not
make use of, or divulge to any third party, all or, any part of the Confidential
Information unless and except to the extent so authorized in writing by the
Company or required by judicial, legislative or regulatory process.  Employee
also agrees to inform all prospective employers and consulting clients of the
content of this Section 4 of this Agreement prior to his acceptance of
employment and consulting engagements.
 
D.            If Employee is subpoenaed or is required to testify about the
Company or his employment by the Company, Employee agrees to contact the
Company's Chief Executive Officer to notify the Company of the subpoena or the
demand that Employee testify (i) within 72 hours of receiving the subpoena or
demand or (ii) before the date of the proposed testimony, whichever is
earlier.  Further, Employee agrees to meet with and cooperate with the Company’s
attorneys in preparation for any such testimony, for which Employee will be
compensated at a rate of $100 per hour incurred for related travel and meeting
time (and, of course, he will at all times testify truthfully).  The Company
agrees to pay any reasonable expenses necessarily incurred by Employee in the
course of testimony or preparation for testimony in any proceeding in which the
Company is a party but Employee is not a party and in which he has been
subpoenaed/required to testify.
 
 
 

--------------------------------------------------------------------------------

 
 
E.             It will not be considered a violation of Section 4A for Employee
to report the remuneration being paid by the Company pursuant to this Agreement
on his tax returns or to inform his spouse or professional advisors of the
amount or nature of those amounts so long as Employee takes reasonable steps to
ensure that the information will not be further disclosed by those persons,
including without limitation, Employee informing any spouse and professional
advisors that such information is confidential and must not be disclosed to
others unless such information becomes publicly available.
 
 
F.             Employee agrees that, if he receives an inquiry from any
representative of the media about the Company or his employment with the Company
or the end of that employment, Employee will not respond but will make a
reasonable effort to contact the Company's Chief Executive Officer within 24
hours to inform the Company of the media inquiry.
 
5.             Employee' informed, voluntary signature.  Employee agrees he has
had a full and fair opportunity to review this “Separation Agreement and General
Release” and signs it knowingly, voluntarily, and without duress or
coercion.  Further, in executing this Agreement, Employee agrees he has not
relied on any representation or statement not set forth in this Agreement, with
the specific exception of those representations and statements in the
Indemnification Agreement, which remains in full force and effect following the
execution of this Agreement.


6.             Miscellaneous.
 
A.            This Agreement shall be interpreted and enforced in accordance
with the laws of the United States and the State of Florida.  Any litigation
between the parties must be brought in a court having jurisdiction in Palm Beach
County, Florida, unless it is necessary for Employee to institute suit in
another jurisdiction to obtain injunctive relief to enforce the terms of this
Agreement.
 
B.            With the exception of the Indemnification Agreement, this
Agreement represents the sole and entire agreement between the parties and
supersedes any and all prior agreements, negotiations and discussions between
the parties with respect to Employee' employment or the end of that employment
with the Company.
 
C.             If either party initiates proceedings related to Employee's
employment by the Company, the prevailing party shall recover its/his attorneys’
fees and costs, including such fees and costs on any enforcement or appeal
proceedings.
 
D.            The parties agree that this “Separation Agreement and General
Release” does not constitute any admission by Employee or by the Company of any
(i) violation of any statute, law, regulation, order or other applicable
authority, (ii) breach of contract, actual or implied, or (iii) commission of
any tort.
 
 
 

--------------------------------------------------------------------------------

 
 
F.             If one or more Section(s) of this Agreement are ruled invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
 
G.            This Agreement may not be modified orally but only by a writing
signed by both Employee and the Company.
 
H.            This Agreement shall inure to the benefit of and shall be binding
upon the Company, its successors and assigns, and shall inure to the benefit of
and shall be binding upon Employee’s representatives, agents, successors, and
heirs.  Employee's obligations and duties hereunder are personal and not
assignable.
 
I.              Employee agrees to cooperate with and provide reasonable
assistance to the Company and its employees in the transition of Employee’s
ongoing projects and duties to other the Company employees.  Employee agrees to
respond to reasonable requests of the Company for such assistance in a timely
manner, and, during the 30 day period following the date of this Agreement,
Employee agrees to be reasonably available by telephone to the Company for such
purpose.
 
J.             Employee and the Company agree that Sections 9 (Confidential
Information) and 11 (Indemnification; Litigation) of the Employment Agreement
shall remain in continued force and effect.  The provisions and obligations
contained in Sections 9 and 11 of the Employment Agreement are specifically
incorporated into this Agreement.  Except as expressly set forth in this Section
6J, no other provisions of the Employment Agreement shall continue beyond the
Separation Date.
 
K.            This Agreement shall be construed in a manner consistent with the
applicable requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the formal guidance issued thereunder (“Section 409A”), and the
Company, with the consent of Employee, may amend the provisions of this
Agreement if and to the extent the Company determines that such amendment is
necessary or appropriate to comply with the applicable requirements of 409A.  If
a payment date that complies with Section 409A is not otherwise provided herein
for any payment (in cash or in-kind) or reimbursement that would otherwise
constitute “deferred compensation” under Section 409A, then such payment or
reimbursement, to the extent such payment or reimbursement becomes due
hereunder, shall in all events be made not later than two and one-half (2½)
months after the end of the later of the fiscal year or the calendar year in
which the payment or reimbursement is no longer subject to a substantial risk of
forfeiture.
 
 
 

--------------------------------------------------------------------------------

 
 

 
Bryan D. Happ
       
Date: September 28, 2012 
/s/ Bryan D. Happ  

 

 
PositiveID Corporation
         
Date:  September 28, 2012
By:
/s/   William J. Caragol     Name: William J. Caragol     Title: Chief Executive
Officer  

                                                               
